           Case 1:19-cv-04579-GHW Document 43 Filed 02/12/21 Page 1 of 2
                                                                     USDC SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                     DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                     DATE FILED: 2/12/2021
-----------------------------------------------------------------X
JOSE LUIS ALBA,                                                  :
                                                                 :
                                                  Plaintiff, :
                                                                 :      1:19-cv-4579-GHW
                              -v -                               :
                                                                 :             ORDER
COLUMBIA GOURMET DELI CORP., et al.,                             :
                                                                 :
                                               Defendants. :
---------------------------------------------------------------- X




GREGORY H. WOODS, United States District Judge:
         A jury trial in this matter will begin on Monday, April 26 at 9:00 a.m. The Court will hold

a final pretrial conference in this case on Monday, April 12, 2021 at 12 p.m. The jury trial will be

held in a courtroom of the United States District Court for the Southern District of New York,

Daniel Patrick Moynihan U.S. Courthouse at 500 Pearl Street, New York, New York 10007. The

parties will be notified of the courtroom number prior to the trial date. The final pretrial conference

will take place via teleconference. The parties are directed to the Court’s Emergency Rules in Light

of COVID-19, which are available on the Court’s website, for the dial-in number and other relevant

instructions. The parties are specifically directed to comply with Rule 2(C) of the Court's

Emergency Rules.

         The parties are directed to submit the following materials no later than March 12, 2021: (1)

the joint pretrial order and other submissions permitted or required under Rule 5 of the Court’s

Individual Rules of Practice in Civil Cases, (2) a proposed brief, mutually acceptable description of

the case, to be read to the venire, and (3) a proposed brief, mutually acceptable overview of the
          Case 1:19-cv-04579-GHW Document 43 Filed 02/12/21 Page 2 of 2



applicable law, to be read to the jury as part of the Court’s initial instructions prior to opening

statements.

        SO ORDERED.

 Dated: February 12, 2021                             _____________________________________
                                                               GREGORY H. WOODS
                                                              United States District Judge




                                                     2
